Motions Granted in Part; Abatement Order filed September 6, 2018




                                      In The

                     Fourteenth Court of Appeals
                                   ____________

                                NO. 14-18-00447-CR
                                   ____________

                 ADRIAN JAMES BENNETT, JR., Appellant

                                         V.

                       THE STATE OF TEXAS, Appellee


                    On Appeal from the 506th District Court
                            Grimes County, Texas
                   Trial Court Cause No. 18409 (Counts I-IV)

                            ABATEMENT ORDER

      Appellant is represented by appointed counsel on appeal, Travis Fleetwood.
On August 24, 2018, counsel filed a motion to withdraw as appellate counsel
because appellant has retained new counsel. On August 29, 2018, counsel filed a
motion for approval of attorney’s fees. The motions are granted in part. Accordingly,
we enter the following order.
      We ORDER the judge of the 506th District Court to consider counsel’s
request to withdraw. If current counsel is permitted to withdraw, the judge shall
appoint new appellate counsel for appellant, or ensure that appellant has retained
counsel. The judge shall see that a record of any hearing is made, and shall order the
trial clerk to forward a record of the hearing and a supplemental clerk’s record
containing any orders permitting counsel to withdraw and appointing new counsel.
Those records shall be filed with the clerk of this court within 30 days of the date of
this order.

      Appellant’s motion for attorney’s fees is referred to the trial court for review
and hearing if necessary.

      The appeal is abated, treated as a closed case, and removed from this court’s
active docket. The appeal will be reinstated on this court’s active docket when the
trial court’s findings and recommendations are filed in this court.



                                        PER CURIAM